Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 1 of 29 PageID 4
     Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                 Page 2 of 29 PageID 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LYNSEY JACOBS,                                     §
                                                   §
           Plaintiff,                              §
                                                   §
v.                                                 §    CIVIL ACTION NO. 3:20-cv-3620
                                                   §
SOUTHWEST TRANSPLANT                               §
ALLIANCE, INC.,                                    §
                                                   §
           Defendant.                              §

                   INDEX OF PLEADINGS FILED IN COUNTY COURT

         Exhibit                        Document Name                      Date Filed

            1           County Court Docket Sheet                           09.29.20
            2           Plaintiff’s Original Petition                       09.29.20
            3           Citations                                           11.20.20
            4           Letter from Court setting dismissal hearing         10.07.20
            5           Defendant’s Original Answer and Defenses            12.11.20


                                            Respectfully submitted,

                                            By: /s/ Gary D. Eisenstat
                                                GARY D. EISENSTAT
                                                Texas State Bar No. 06503200
                                                gary.eisenstat@ogletree.com

                                            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                            8117 Preston Road, Suite 500
                                            Dallas, Texas 75225
                                            (214) 987-3800 (Phone)
                                            (214) 987-3927 (Fax)

                                            ATTORNEYS FOR DEFENDANT




INDEX OF PLEADINGS FILED IN COUNTY COURT                                                 Page 1
   Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20              Page 3 of 29 PageID 6



                              CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of December, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all counsel of record.

                                         /s/ Gary D. Eisenstat
                                        GARY D. EISENSTAT



                                                                                     45161329.1




INDEX OF PLEADINGS FILED IN COUNTY COURT                                                Page 2
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 4 of 29 PageID 7




                       EXHIBIT 1
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 5 of 29 PageID 8
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 6 of 29 PageID 9
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 7 of 29 PageID 10
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 8 of 29 PageID 11




                        EXHIBIT 2
                                                                                                                                       FILED
                                                                                                                          9/29/2020 12:54   PM
                                                                                                                          JOHN   WARREN
                                                                                                                                 F.
     Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                             Page 9 of 29 PageID 12                    COUNTY CLERK
                                                                                                                           DALLAS COUNTY



                                             CAUSE NO.CC-20-O4244-B

LYNSEY JACOBS,                                              §               IN   THE COUNTY COURT

         Plaintiff,                                         g

v.                                                          g               AT LAW NO.

SOUTHWEST TRANSPLANT                                        g
ALLIANCE, INC.,                                             §

        Defendant.                                          g               DALLAS COUNTY, TEXAS
                                   PLAINTIFF’S ORIGINAL PETITION

                                                            I.



                                                 INTRODUCTION
        Plaintiff     Lynsey Jacobs          (Plaintiff)   ﬁles   this     Original   Petition   against   Defendant


Southwest Transplant Alliance,           Inc. (Defendant).


                                                           II.



                                        DISCOVERY CONTROL PLAN
         1.       Plaintiff intends to conduct discovery             under Level 3 0f Texas Rule of Civil


Procedure 190.3.


                                                           III.



                                                      PARTIES

        2.        Plaintiff is   an individual and a citizen of Collin County, Texas.


         3.       Defendant      is    a Texas corporation with      its   principal place of business located in


Dallas County, Texas.       Defendant        may be   served With process, including citation and a copy of


this petition,   by serving      its   registered agent for service of process, Patricia Niles,            5489 Blair

Road, Dallas, Texas 7523 1.




Plaintiff’s Original Petition                                                                                  Page   1
     Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                                 Page 10 of 29 PageID 13



                                                                 IV.


                                                        JURISDICTION

           4.           The Court has       jurisdiction over this action because the          amount   in controversy,


exclusive 0f interest and costs,             is   within the jurisdictional limits of the Court.


           5.           As   required     by Texas Rule 0f        Civil Procedure 47(0), Plaintiff seeks     monetary

relief over $1,000,000.00.


                                                                  V.


                                                                VENUE
           6.           Venue     is   proper in Dallas County because          (a)   Defendant’s principal place of


business        is   in Dallas   County} and       (b) all 0r a substantial part   0f the events and omissions giving


rise to Plaintiff‘s claims             occurred in Dallas County?


                                                                 VI.


                                                   BACKGROUND FACTS
           7.           Plaintiff began     working for Defendant       in 2017.


           8.           Defendant operates as one 0f the federally designated organ procurement


organizations in the State 0f Texas that coordinates time-sensitive, life-saving organ and tissue


procurement and transplantation services                   at   over 200 hospital partners and in coordination with


10 transplant centers across the State 0f Texas.


           9.           Defendant’s services t0 procure and transport life-saving organs for transplant


reach nationwide in support 0f candidates listed for transplant in                    its   service area as designed   by

the Centers for Medicare and Medicaid Services.


           10.          Plaintiff served as the auditor for Defendant.


1
    TEX. CIV. PRAC.     & REM. CODE §      15.002(a)(2).

2
    TEX. CIV. PRAC.     & REM. CODE §      15.002(a)(1).




Plaintiff’s Original Petition                                                                                    Page 2
  Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                                Page 11 of 29 PageID 14



          11.      One of       Plaintiff’s    responsibilities   was preparing, checking, and submitting

deceased donor registration cards             (DDR)   to the   United Network Organ Sharing     (UNOS) and    the


federal   government concerning potential organ donors.

          12.      In   May 2020,    it   was determined   that Plaintiff should not   engage in both functions.

          13.      It   was determined        that the clinical   department should complete the     DDRS, and

that Plaintiff should audit the       completed       DDRs before    submitting them t0   UNOS    and the federal

government.


          14.      In June 2020, Defendant gave Plaintiff an           18% pay raise and    a promotion.


          15.      Once    the clinical department started preparing the              DDRS,   Plaintiff noticed a


number 0f errors and       inaccuracies.


          16.      These included things such as           stating that a potential   organ donor did not have


tattoos   When,   in fact, the potential      donor had an arm sleeve of tattoos.

          17.      On    another occasion, clinical completed a             DDR   that omitted that the potential


donor had Chagas disease.

          18.      On    another occasion, Plaintiff reported t0       Ben   Keebler, the Compliance Manager,


that   donated organs were being incorrectly packaged and shipped.


          19.      On    another occasion, Plaintiff reported that donated organs were being used for


research Without the proper authorization.


          20.      When     Plaintiff caught these        DDR     errors,   she notiﬁed Keebler and informed


Keebler that she would make the proper corrections.


          21.      Keebler instructed Plaintiff t0 submit the incorrect forms and “just correct them

later.”




Plaintiff’s Original Petition                                                                              Page 3
  Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                               Page 12 of 29 PageID 15



           22.      Plaintiff told   Keebler she would not, and could not, submit forms to the federal


government        that she that because that   would be     falsifying a   government document.

           23.      Defendant then ﬁred      Plaintiff.


                                                          VII.


                                             CAUSES OF ACTION
A.         First   Cause of Action—Retaliatory Discharge—31 U.S.C. § 3730(h)(1)

           24.      Plaintiff adopts   and incorporates by reference the preceding paragraphs.

           25.      The False Claims Act makes             it   illegal for   any person   to discharge, demote,


suspend, threaten, harass, or in any other manner discriminate against an employee, contractor,


0r agent    who    engages in lawful acts in furtherance of an action under the False Claims Act 0r


other efforts t0 stop one or     more   Violations of the False Claims Act.


           26.      Plaintiff’s refusal to    submit false documents t0 the Department 0f Health and


Human      Services constituted such protected conduct.


           27.      After repeatedly refusing t0 submit false documentation, Defendant terminated


Plaintiff’s      employment   in retaliation for   having engaged in conduct and activity protected by 31


U.S.C.     § 3730(h)(1).


           28.      Defendants’ actions violated 31 U.S.C. § 3730(h)(1).


                                                          VIII.


                                                    DAMAGES
           29.      Plaintiff adopts   and incorporates by reference the preceding paragraphs.

           30.      Defendant’s actions violated 31 U.S.C. § 3730(h)(1), thereby entitling her t0               all



relief necessary t0      make   her whole, including reinstatement, two times the amount 0f backpay,


interest   on backpay, compensation        for special    damages     sustained, litigation costs,   and reasonable

attorney’s fees.




Plaintiff’s Original Petition                                                                                Page 4
  Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                                  Page 13 of 29 PageID 16



         31.     Plaintiff seeks all         damages     available under federal law.


                                                             IX.


                                         ATTORNEYS’ FEES AND COSTS

         32.     Plaintiff incorporates          each 0f the foregoing paragraphs.


         33.     Plaintiff retained the services           0f undersigned counsel t0 prosecute      their claims.


         34.     Pursuant t0 31 U.S.C.               § 3730(h)(1), Plaintiff is entitled to   recover a reasonable


attorneys’ fee   from Defendant, including reasonable expert               fees.


                                                              X.


                                                       JURY TRIAL
         35.     Plaintiff incorporates          each 0f the foregoing paragraphs.


         36.     Plaintiff demands a jury trial.


                                                             XI.


                                                          PRAYER
         37.     Plaintiff respectfully requests that              Defendant be cited   to appear   and answer, and

that   upon ﬁnal         trial   of   this matter,   the Court enter    judgment against Defendant, awarding

Plaintiff:


                                 Back pay and    front   pay (including beneﬁts);

                                 Compensatory damages;

                 WUOW?           Punitive damages;


                                 Reasonable attorneys’ fees and expert      fees;


                                 Courts costs;

                 {'11            Pre-judgment and post-judgment interest       at the rate set   by law; and

                  G.             A11 legal or equitable relief this Court deems proper.




Plaintiff’s Original Petition                                                                                  Page 5
  Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20      Page 14 of 29 PageID 17



                                     Respectfully submitted,



                                     /s/   Matthew R. Scott
                                     MATTHEW R. SCOTT
                                     Texas Bar N0. 00794613
                                     matt@mattscottlaw.c0m
                                     SCOTT LAW FIRM PLLC
                                     Founders Square
                                     900 Jackson Street, Suite 550
                                     Dallas, Texas 75202
                                     214-965—9675 / 214-965-9680 (Facsimile)
                                     ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Petition                                                  Page 6
      Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20 Page 15 of 29 PageID 18
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that      complies with   all   applicable rules.

Matt Scott on behalf of Matt Scott
Bar No. 794613
matt@mattscottlaw.com
Envelope ID: 46669516
Status as of 9/29/2020 1:42         PM CST
Associated Case Party:   LYNSEY JACOBS

 Name        BarNumber   Email                   TimestampSubmitted     Status

 MattScott               matt@mattscottlaw.com   9/29/202012:54:29   PM SENT
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 16 of 29 PageID 19




                        EXHIBIT 3
                                                                                                                                          FILED
                                                                                                                                          11/20/2020 5:41 AM     Electronically Served
                                                                                                                                                                 9/30/2020 10:48 AM
                                                                                                                                          JOHN F. WARREN
                                Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                          Page 17 of 29 PageID 20COUNTY CLERK
                                                                                                                                          DALLAS COUNTY

                                                                                                                                            ATTORNEY
                                  THE STATE OF TEXAS                                                                                        CITATION
                                          CITATION                                                                             PLAINTIFF’S ORIGINAL PETITION
                                    CAUSE NO. CC-20-04244-B                                                                              CC—20-04244-B
                                  COUNTY COURT AT LAW NO.           2
                                         Dallas County. Texas                                                                 IN THE COUNTY COURT OF DALLAS
TO:                                                                                                                                 County Court at Law No. 2
                                                                                                                                       Dallas County, Texas
        SOUTHWEST TRANSPLANT ALLIANCE, INC
        SERVE ITS REGISTERED AGENT PATRICIA NILES
        5489 BLAIR ROAD                                                                                                           LYNSEY JACOBS. Plalndfs)
        DALLAS TX       75231
                                                                                                                                                  VS.
      “You have been sued. You may employ an anomey. lfyou or your Attorney do not le a WRITTEN ANSWER with
      the clerk who issued this citation by 10:00 A.M. on the Monday next                                                         SOUTHWEST TRANSPLANT
                                                                          following the expiration of twenty days after you
      were served this citation and PLAINTIFF’S ORIGINAL PETITION. a default judgment
                                                                                             may be taken against you."
                                                                                                                                  ALLIANCE. INC. Defcmns)
      Your answer should be addressed to the clerk of County Court at Law No. 2 of Dallas County. Texas at the Court House
      of said County, 600 Commerce Street. Suite 101. Dallas, Texas 75202.                                                    SERVE:
                                                                                                                                 SOUTHWEST TRANSPLANT
                                                                                                                                      ALLIANCE, INC
                                                                                                                               SERVE ITS REGISTERED AGENT
                                                LYNSEY JACOBS                                                                        PATRICIA NILES
                                                     Plaintl'c)                                                                      5489 BLAIR ROAD
                                                                                                                                     DALLAS TX 75231
                                                        VS.
                                                                                                                                           ISSUED THIS
                                SOUTHWEST TRANSPLANT ALLIANCE, INC                                                             30TH DAY OF SEPTEMBER. 2020
                                                   Defendant‘s)
                                                                                                                               JOHN F. WARREN, COUNTY CLERK
      led   in said Court on the 29th day of September. 2020a copy of which accompanies this citation.                         BY: GUISLA HERNANDEZ, DEPUTY

      WITNESS: JOHN F. WARREN, Clerk of the County Courts of Dallas County, Texas. GIVEN UNDER MY                                       Attorney for Plaintiff
      HAND AND SEAL OF OFFICE, at Dallas, Texas. and issued this 30th day of September. 2020 AD.                                      MATTHEW R SCOTT
                                                                                                                                       SCOTT PEREZ LLP
      JOHN F. WARREN, Dallas County Clerk                                                                                       900 JACKSON STREET SUITE 550
                                                                                                                                       DALLAS TX 75202
      By              4      My,“              Deputy
                                                                                                                                           214-965-9675

               Guisla Hernandez
                                                                                                                                  NOOFFIM‘SESHAVEBEN
                                                                                                                               WDWDMMWWW
                                      Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20              Page 18 of 29 PageID 21


                                                                            OFFICER’S RETURN
CC-20-04244-B County Court at Law No. 2

LYNSEY JACOBS vs. SOUTHWEST TRANSPLANT ALLIANCE, INC

ADDRESS FOR SERVICE:
SERVE ITS REGISTERED AGENT PATRICIA NILES
5489 BLAIR ROAD
DALLAS TX 75231

Fees:                       .

Came to hand on the              of                     2            , at [2% o’clock .m., and executed in
                    LZLday                                                                                                  County, Texas by delivering to
SOUTHWEST TRANSPLANT ALLIANCE, INC in person. a true copy of this Citation together with the
                                                                                                       accompa gk/éf
                                                                                                                ying copy of the PLAINTIFF’S ORIGINAL
PETITION with the date and service at the following times and places to-wit:

Name                                                       Date/Time                    Place, Course and Distance from Courthouse
                        ’                  '                                                        ’
                                  c                                    EM              lo
                                                       Ili/zoaflzzzs


And not executed as to the defendant(s).

The diligence used in nding     said defendant(s) being:


and the cause or failure to execute this process is:



and the information received as to the whereabouts of said defendant(s)
                                                                        being:


                                               Serving Petition and Copy         $                                              .fcer

                                               Total       $____                                         1247/5        .   County, Texas

                                                                                        By:                                     ,   Deputy

                                                                                                  (VVW //%7
                                                                                                        /                       .   Affiant
       Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20              Page 19 of 29 PageID 22
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 482761 60
Status as of 11/20/2020 8:48 AM CST

Associated Case Party: LYNSEY JACOBS

Name         BarNumber   Email                   TimestampSubmitted       Status
Matt Scott               matt@mattscottlaw.com   11/20/2020 5:41 :34 AM   SENT
                                     Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                                Page 20 of 29 PageID 23

                                                                                                                                                     ATTORNEY
                                      THE STATE OF TEXAS                                                                                             CITATION
                                               CITATION                                                                              PLAINTIFF’S ORIGINAL PETITION
                                        CAUSE NO. CC-20-04244-B                                                                                    CC-20-04244-B
                                      COUNTY COURT AT LAW NO.               2
                                              Dallas County, Texas                                                                   IN   TEE COUNTY COURT OF DALLAS
                                                                                                                                                County Court   at   Law No.   2
TO:                                                                                                                                             Dallas County, Texas
        SOUTHWEST TRANSPLANT ALLIANCE, INC
        SERVE ITS REGISTERED AGENT PATRICIA NILES
                                                                                                                                            LYNSEY JACOBS, Plainn'ms)
        5489 BLAIR ROAD
        DALLAS TX 75231
                                                                                                                                                          vs.
      “You have been      sued.    You may employ an     attorney. If you or    your Attorney do not ﬁle a   WRITTEN ANSWER with
      the clerk   who                          A.M. on the Monday next following the expiration 0f twenty days aﬁer you
                        issued this citation by 10:00
                                                                                                                                            SOUTHWEST TRANSPLANT
                                                                                                                                           ALLIANCE, INC,           Defendant(s)
      were served this citation and PLAINTIFF’S ORIGINAL PETITION, a default judgment may be taken against you.”
      Your answer should be addressed to the clerk of County Court at Law N0. 2 of Dallas County, Texas at the Court House
      of said County, 600 Commerce         Street, Suite 101, Dallas,   Texas 75202.                                                SERVE:
                                                                                                                                           SOUTHWEST TRANSPLANT
                                                                                                                                                   ALLIANCE, INC
                                                                                                                                      SERVE ITS REGISTERED AGENT
                                                        LYNSEY JACOBS                                                                              PATRICIA NILES
                                                            Plaintifﬂs)                                                                           5489BLAIR ROAD
                                                                                                                                                  DALLAS TX          75231
                                                              VS.
                                                                                                                                               ISSUED THIS
                                      SOUTHWEST TRANSPLANT ALLIANCE, INC                                                               30TH DAY OF SEPTEMBER,                     2020
                                                          Defendant(s)
                                                                                                                                      JOHN F. WARREN, COUNTY CLERK
      ﬁled in said Court on the 29th day of September, 2020a copy of which accompanies              this citation.                    BY: GUISLA HERNANDEZ, DEPUTY


      WITNESS: JOHN F. WARREN, Clerk 0f the County Courts 0f Dallas County, Texas. GIVEN UNDER MY                                                 Attorney for Plaintiff

      HAND AND SEAL OF OFFICE, at Dallas, Texas, and issued this 30th day of September, 2020 A.D.                                                MATTHEW R SCOTT
                                                                                                                                                  SCOTT PEREZ LLP
      JOHN F. WARREN,             Dallas County Clerk                                                                                     900   JACKSON STREET SUITE 550
                                                                                                                                                  DALLAS TX 75202
                                                                                                                                                     214-965-9675
       By   gwav #WﬂééDeputy
                  Guisla Hernandez
                                                                                                                                         NO      OHMS
                                                                                                                                                    FEB HAVE BEEN
                                                                                                                                      mLLECTED BY DALLM wUN'lY CLERK
                                        Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                                 Page 21 of 29 PageID 24


                                                                                       OFFICER’S RETURN

CC-20-04244-B County Court         at   Law No.    2


LYNSEY JACOBS vs. SOUTHWEST TRANSPLANT ALLIANCE, INC

ADDRESS FOR SERVICE:
SERVE ITS REGISTERED AGENT PATRICIA NILES
5489 BLAIR ROAD
DALLAS TX 75231

Fees:
Came    to   hand on the         day of                          ,
                                                                     20       ,
                                                                                  at          o’clock      .m.,   and executed in                 County, Texas by delivering to
SOUTHWEST TRANSPLANT ALLIANCE, INC                           in person, a true    copy of   this Citation together   with the accompanying copy 0f the PLAINTIFF’S ORIGINAL
PETITION      with the date and service   at the   following times and places to-wit:


Name                                                         Date/Time                                      Place, Course   and Distance from Courthouse




And not   executed as t0 the defendant(s),


The   diligence used in ﬁnding said defendant(s) being:




and the cause 0r   failure to execute this process     is:




and the information received as    to the   whereabouts of said defendant(s) being:



                                                    Serving Petition and   Copy           $                                                            ,
                                                                                                                                                           Ofﬁcer

                                                    Total    $                                                                                ,   County, Texas


                                                                                                            By:                                        ,   Deputy


                                                                                                                                                       ,
                                                                                                                                                           Afﬁant
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 22 of 29 PageID 25




                        EXHIBIT 4
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                                   Page 23 of 29 PageID 26




                                  JUDGE MELISSA J. BELLAN
                                 COUNTY COURT AT LAW NO. 2
                             GEORGE L. ALLEN SR. COURTS BUILDING
                               600 COMMERCE STREET, SUITE 555
                                            DALLAS, TEXAS 75202
                                                    214-653-7365


                                                                                            October 07, 2020
 MATTHEW R SCOTT
 SCOTT PEREZ LLP
 900JACKSON STREET SUITE                   550
 DALLAS TX          75202



 Re:         Cause No. CC-20—04244—B

      LYNSEY JACOBS VS.SOUTHWEST TRANSPLANT ALLIANCE, INC


 NOTICE PURSUANT TO TRCP                     165a



 Pursuant t0 Rule 165a 0f the Texas Rules 0f Civil Procedure, the above case                is set   for dismissal
 on 03/26/2021 at 9:00 a.m.

 Ifan answer has not been ﬁled by the requisite appearance date, it will be expected that you
 Will have moved for a default judgment seven (7) days before the above-referenced
 dismissal date. Your failure to d0 so may result in dismissal 0f the case.


 If   you   are unable t0 obtain service 0f process     by   the above-referenced dismissal date,          you must
 notify the court and request an extension.


 If an   answer has been ﬁled, a   trial   date Will be set and   you   Will   be notiﬁed 0f same.

 If you     have any questions regarding     this notice, contact the court coordinator at the       number   listed
 above.




                                                                    Sincerely,




                                                                    Judge Presiding
Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20   Page 24 of 29 PageID 27




                        EXHIBIT 5
                                                                                                                FILED
                                                                                                   12/11/2020 9:10 AM
                                                                                                    JOHN F. WARREN
     Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20               Page 25 of 29 PageID 28           COUNTY CLERK
                                                                                                     DALLAS COUNTY



                                   CAUSE NO. CC-20-04244-B

LYNSEY JACOBS,                                   §            IN THE COUNTY COURT
                                                 §
                Plaintiff,                       §
                                                 §
v.                                               §            AT LAW NO. 2
                                                 §
SOUTHWEST TRANSPLANT                             §
ALLIANCE, INC.,                                  §
                                                 §
                Defendants.                      §            DALLAS COUNTY, TEXAS

                   DEFENDANT’S ORIGINAL ANSWER AND DEFENSES

         Defendant Southwest Transplant Alliance, Inc. (“Defendant”) files this Original Answer

and Defenses to the Original Petition filed by Plaintiff Lynsey Jacobs (“Plaintiff”) as follows:

                                    I.    GENERAL DENIAL

         Pursuant to Texas Rule of Civil Procedure 92, Defendant generally and specifically

denies each and every allegation contained in Plaintiff’s Original Petition (“Petition”) and any

amendment or supplement thereto, and demands strict proof. With respect to any claim by

Plaintiff for exemplary or punitive damages, Defendant demands strict proof thereof by clear and

convincing evidence.

                 II.   DEFENSES, INCLUDING AFFIRMATIVE DEFENSES

         Defendant sets forth its defenses, including affirmative defenses, as follows:

         1.     Plaintiff fails to state a claim upon which relief may be granted for any purported

allegation of retaliation because Plaintiff did not engage in protected activity.

         2.     Plaintiff fails to state a claim upon which relief may be granted for any purported

retaliation because Plaintiff’s alleged or perceived protected activity was not a motivating factor

in the actions taken by Defendant relating to Plaintiff.




DEFENDANT’S ORIGINAL ANSWER AND DEFENSES                                                     Page 1
  Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                Page 26 of 29 PageID 29



       3.     Plaintiff fails to state a claim upon which relief may be granted under the False

Claims Act because she lacked objective and subjective reasonable belief that Defendant

falsified any government document.

       4.     All employment decisions regarding or affecting Plaintiff were based upon

legitimate, nonretaliatory, and reasonable business reasons that were in no way related to any

protected category.

       5.     If any improper, illegal, or retaliatory actions were taken by any of Defendant’s

employees against Plaintiff, they were outside the course and scope of that employee’s

employment, contrary to Defendant’s policies, and were not ratified, confirmed, or approved by

Defendant. Thus, any such actions cannot be attributed or imputed to Defendant.

       6.     If any improper, illegal, or retaliatory actions were taken by any of Defendant’s

employees against Plaintiff, they were independent, intervening, and unforeseeable acts that were

not ratified, confirmed, or approved by Defendant and thus cannot be attributed or imputed to

Defendant.

       7.     All of Defendant’s decisions and actions regarding Plaintiff were done in the

exercise of proper managerial discretion, in good faith, and based on legitimate, non-retaliatory

reasons.

       8.     Without conceding that Plaintiff has suffered any damages as a result of any

alleged wrongdoing by Defendant, Plaintiff has failed to mitigate or minimize the alleged

damages.

       9.     Plaintiff’s damages, if any, are barred in whole or in part by the doctrine of after-

acquired evidence.




DEFENDANT’S ORIGINAL ANSWER AND DEFENSES                                                    Page 2
  Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                  Page 27 of 29 PageID 30



       10.     To the extent punitive damages are sought by Plaintiff, Defendant is not liable for

punitive damages under federal or state law, because neither Defendant, nor any of Defendant’s

employees sufficiently high in its corporate hierarchy, committed any act with malice or reckless

indifference to Plaintiff’s federally or state protected rights, or approved, authorized, ratified, or

had actual knowledge of any such acts.

       11.     Plaintiff’s claims for compensatory and punitive/exemplary damages are capped

or limited by applicable law, including Chapter 41 of the Texas Civil Practice and Remedies

Code and common law.

       12.     To the extent punitive damages are sought by Plaintiff, Defendant is not liable for

punitive damages under federal or state law, because the actions alleged were contrary to

Defendant’s policies and good faith efforts to comply with the laws. Punitive damages would

violate the Constitutions of the United States and the State of Texas.

       Defendant reserves the right to assert additional affirmative defenses and defenses as may

appear applicable during the course of this litigation.



                                            Respectfully submitted,

                                            By:     /s/ Gary D. Eisenstat
                                                  GARY D. EISENSTAT
                                                  Texas State Bar No. 06503200
                                                  gary.eisenstat@ogletree.com

                                            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                            8117 Preston Road, Suite 500
                                            Dallas, Texas 75225
                                            (214) 987-3800 (Phone)
                                            (214) 987-3927 (Fax)

                                            ATTORNEYS FOR DEFENDANT




DEFENDANT’S ORIGINAL ANSWER AND DEFENSES                                                       Page 3
  Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20              Page 28 of 29 PageID 31



                               CERTIFICATE OF SERVICE

       This is to certify that on December 11, 2020, I electronically transmitted the foregoing
document to the Clerk of Court using the electronic system of filing, which will transmit a
Notice of Electronic Filing to all counsel of record.


                                          /s/ Gary D. Eisenstat
                                          GARY D. EISENSTAT




                                                                                      45049330.1




DEFENDANT’S ORIGINAL ANSWER AND DEFENSES                                                 Page 4
       Case 3:20-cv-03620-K Document 1-1 Filed 12/11/20                Page 29 of 29 PageID 32
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Gary Eisenstat on behalf of Gary Eisenstat
Bar No. 6503200
gary.eisenstat@ogletreedeakins.com
Envelope ID: 48858375
Status as of 12/11/2020 9:13 AM CST

Associated Case Party: LYNSEY JACOBS

Name         BarNumber   Email                     TimestampSubmitted     Status

Matt Scott               matt@mattscottlaw.com     12/11/2020 9:10:12 AM SENT



Case Contacts

Name               BarNumber Email                                    TimestampSubmitted   Status

Sandra RPatrick                  sandra.patrick@ogletreedeakins.com   12/11/2020 9:10:12 AM SENT

Barbara Denny                    barbara.denny@ogletreedeakins.com    12/11/2020 9:10:12 AM SENT

Gary D.Eisenstat                 gary.eisenstat@ogletreedeakins.com   12/11/2020 9:10:12 AM SENT

Trudy D.Cox                      trudy.cox@ogletreedeakins.com        12/11/2020 9:10:12 AM SENT

Dallas Docketing                 DALDocketing@ogletreedeakins.com     12/11/2020 9:10:12 AM SENT

Jennifer Hines                   jennifer.hines@ogletreedeakins.com   12/11/2020 9:10:12 AM SENT
